In criminal cases the right of appeal is awarded alike both to the State and to the defendant. In either case the scope of review is limited to the consideration of *Page 376 
errors of law. In appeal by the defendant, the alleged insufficiency of the evidence has always been deemed to present a question of law, and to be reviewable as such. If it be such in case of an appeal by the defendant, I can conceive of no reason why it should be deemed otherwise in an appeal by the State. Sufficiency of the evidence implies evidential support to every essential element of the crime charged. Insufficiency of the evidence implies that some essential element of the crime charged lacks support. It may be deemed to present a mixed question of law and fact. Even so, it does involve a question of law. Where the trial court has discharged a defendant on the ground of the insufficiency of the evidence, it seems to me that the State has the same right to ask a review of the ruling as the defendant would have had, if the ruling had been otherwise.